United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1748
Issued: April 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 30, 2016 appellant filed a timely appeal from a July 18, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish disability for the
period January 2 to April 10, 2016.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that the record contains additional evidence since the July 18, 2016 decision of OWCP. The
Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 15, 2016 appellant, then a 44-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) alleging low back and feet conditions due to factors of
his federal employment. He indicated that he first became aware of his claimed conditions on
December 31, 2015 and first realized on January 7, 2016 that they were caused or aggravated by
his employment. Appellant stopped work on January 2, 2016.3
OWCP accepted that appellant sustained intervertebral disc displacement at L4-5 and
L5-S14 and plantar fascial fibromatosis. Appellant filed a claim for compensation (Form CA-7)
for the period January 2 to 8, 2016 due to his accepted conditions. He filed additional CA-7
forms claiming disability for the period January 9 to May 13, 2016.
In a January 7, 2016 report, Dr. Javier Chavez, an attending Board-certified internist,
noted that appellant reported back pain which he claimed he first noticed at work two or three
months prior. He diagnosed lumbar strain and indicated that appellant could work on a full-time
basis with restrictions.5
In a January 15, 2016 report, Dr. Daniel M. Cushman, an attending Board-certified
physical medicine and rehabilitation physician, indicated that appellant presented on January 4,
2016 with complaints of severe pain and intermittent tingling in his right foot. Appellant advised
that he had been working as a postal carrier for “many years.”6 Dr. Cushman discussed the
findings of diagnostic testing and his physical examination and concluded that appellant had
axial low back pain, likely discogenic, with a possible radicular component. He recommended
that appellant participate in physical therapy.
In a report dated February 25, 2016, Dr. Chavez described appellant’s complaints of back
and foot pain since he first noticed the symptoms at work on December 31, 2015. He noted that
appellant reported that a typical workday as a city carrier assistant consisted of heavy lifting,
bending, stooping, stretching, pushing and pulling heavy carts, casing mail, and standing for
almost six hours a day. Appellant advised that he frequently climbed stairs and had to get in and
out of his postal vehicle. Dr. Chavez reported findings of his February 25, 2016 examination
noting lumbar tenderness to palpation, limited back motion, pain complaints on straight leg test,
and patellar reflexes of 1+. He diagnosed lumbar herniated nucleus pulposus (HNP), lumbar
radiculopathy, and bilateral plantar fasciitis and noted:
“[Appellant’s] lumbar HNP, lumbar radiculopathy, and bilateral plantar fasciitis is
[sic] a direct result of his repetitive duties which he has performed daily since
3

Appellant previously filed a traumatic injury claim (Form CA-1) for a torn right calf muscle alleged to have
been sustained at work on February 12, 2015, but the claim was not formally accepted for any specific condition.
4

The record contains a report of January 2, 2016 x-ray testing showing disc bulges at L4-5 and L5-S1.

5

In reports dated February 4 and March 31, 2016, Dr. Chavez diagnosed degenerative disc disease of the low
back.
6

In a January 27, 2016 letter, an employing establishment official advised that appellant had only worked as a
postal carrier for approximately 14 months before he filed the Form CA-2 on January 15, 2015, instead of for “many
years” as stated to Dr. Cushman.

2

January 1, 2014 while working for the U.S. Postal Service as a city carrier
assistant. The dynamics of his job correlate with his symptoms, therefore, he is
covered for a work[-]related injury -- repetitive in nature, date of injury being
December 31, 2015.”
In a duty status report (Form CA-17) dated April 7, 2016, a physician with an illegible
signature diagnosed lumbar HNP and listed various work restrictions that were effective
April 11, 2016.
In a June 2, 2016 letter, OWCP requested that appellant submit medical and other
evidence in support of his claim for disability for the period January 2 to April 10, 2016. It
advised that it would pay disability compensation beginning April 11, 2016. Appellant
submitted copies of periodic treatment notes in response to OWCP’s request.
By decision dated July 18, 2016, OWCP found determined that appellant had not met his
burden of proof to establish disability for the period January 2 to April 10, 2016. It found that he
had failed to submit rationalized medical evidence showing disability for this period due to the
accepted employment conditions. However, OWCP found that appellant had, in fact, established
disability from April 11 to May 13, 2016.7
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.8 In general the term disability under FECA means
incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.9 This meaning, for brevity, is expressed as disability for work.10
The medical evidence required to establish a causal relationship between a claimed
period of disability and an employment injury is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.11

7

The record reflects that appellant was paid disability compensation on the daily rolls for the period April 11 to
July 22, 2016.
8

J.F., Docket No. 09-1061 (issued November 17, 2009).

9

See 20 C.F.R. § 10.5(f).

10

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

11

See E.J., Docket No. 09-1481 (issued February 19, 2010).

3

ANALYSIS
Appellant filed claims for compensation alleging disability for the period January 2 to
May 13, 2016 due to his accepted occupational diseases. In a July 18, 2016 decision, OWCP
determined that he had not met his burden of proof to establish disability for the period January 2
to April 10, 2016. It found, however, that appellant had established disability for the period
April 11 to May 13, 2016.
The Board finds that appellant has not met his burden of proof to establish disability for
the period January 2 to April 10, 2016.
Appellant submitted a January 7, 2016 report, in which Dr. Chavez noted that he reported
back pain at work two or three months prior. Dr. Chavez diagnosed lumbar strain and indicated
that appellant could work on a full-time basis with restrictions. In reports dated February 4 and
March 31, 2016, he diagnosed degenerative disc disease of the low back. However, the
submission of this report does not support disability for the period January 2 to April 10, 2016,
as Dr. Chavez did not provide any opinion as to whether disability for this period was due to the
accepted conditions. The Board has held that medical evidence which does not offer a clear
opinion regarding the cause of an employee’s condition/disability is of limited probative value on
the issue of causal relationship.12
In a report dated February 25, 2016, Dr. Chavez discussed appellant’s back and foot
complaints and his reported work duties as a city carrier assistant. He diagnosed lumbar HNP,
lumbar radiculopathy, and bilateral plantar fasciitis and noted, “[Appellant’s] lumbar HNP,
lumbar radiculopathy, and bilateral plantar fasciitis is [sic] a direct result of his repetitive duties
which he has performed daily since January 1, 2014 while working for the U.S. Postal Service as
a city carrier assistant.”
The February 25, 2016 report of Dr. Chavez is insufficient to establish appellant’s claim for
disability compensation for the period January 2 to April 10, 2016. First, the February 25, 2016
report does not identify a specific period of work-related disability. Second, the report does not
contain a rationalized medical opinion relating appellant’s disability to the accepted occupational
diseases. The Board has held that a medical report is of limited probative value on the issue of
causal relationship if it contains a conclusion regarding causal relationship which is unsupported
by medical rationale.13 Dr. Chavez did not describe the accepted conditions in any detail or
explain how they could have caused disability during the claimed period of disability. He noted
some findings on examination on February 25, 2016, such as lumbar tenderness to palpation and
limited back motion, but he did not explain how these findings would support disability from
work. Dr. Chavez listed some of appellant’s job duties in his report, but he did not adequately
explain how these job duties caused disability from work for specific periods. He indicated that
the “dynamics of [appellant’s] job correlate with his symptoms” and posited that, therefore, he
was covered for a work-related injury, repetitive in nature, with the date of injury being
December 31, 2015. Dr. Chavez did not clarify this vague statement about the “dynamics” of
appellant’s job.
12

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

13

C.M., Docket No. 14-0088 (issued April 18, 2014).

4

In a January 15, 2016 report, Dr. Cushman indicated that appellant presented on
January 4, 2016 with complaints of severe pain and intermittent tingling in his right foot. He
indicated that appellant had axial low back pain, likely discogenic, with a possible radicular
component. The submission of this report fails to support appellant’s claim for disability
compensation for the period January 2 to April 10, 2016, because Dr. Cushman did not provide
any opinion that he had disability for this period due to the accepted occupational diseases.
For these reasons, the Board finds that OWCP properly denied appellant’s disability claim
for this period as he did not meet his burden of proof to establish disability for the period
January 2 to April 10, 2016.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish disability for
the period January 2 to April 10, 2016.
ORDER
IT IS HEREBY ORDERED THAT the July 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

